Exhibit 10.1

 

Execution Copy

 

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED
PURCHASE AND CONTRIBUTION AGREEMENT

 

Dated as of August 11, 2003

 

THIS AMENDMENT NO. 1 dated as of August 11, 2003 (“Amendment”) to the SECOND
AMENDED AND RESTATED PURCHASE AND CONTRIBUTION AGREEMENT, dated as of June 19,
2003 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Sale Agreement”) is entered into by and between HPSC
BRAVO FUNDING, LLC, a Delaware limited liability company (the “Buyer”) and HPSC,
INC., a Delaware corporation (the “Seller”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Definitions List  referenced in the Sale Agreement.

 

PRELIMINARY STATEMENTS

 

Whereas, the Buyer and the Seller have agreed to amend the Sale Agreement on the
terms and subject to the conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Buyer and the Seller agree as follows:

 

SECTION 1.                  Amendment to the Sale Agreement.  Effective as of
the date first above written, subject to the satisfaction of the conditions
precedent set forth in Section 3 below, the Sale Agreement is hereby amended as
follows:

 

(a)                    The Sale Agreement is hereby amended to delete Exhibit B
attached thereto in its entirety.

 

(b)                   The first sentence of Section 2.02(b) of the Sale
Agreement is hereby amended to delete therefrom the words “one Business Day’s”
and to substitute therefor the words “three Business Days”.

 

(c)                    The Sale Agreement is hereby amended to delete
Section 2.02(e) in its entirety.

 

(d)                   The last sentence of Section 2.05(b) of the Sale Agreement
is hereby amended to delete “15th” therefrom the and to substitute “17th”
therefor.

 

SECTION 2.                  Representations and Warranties.  The Seller
represents and warrants as follows:

 

--------------------------------------------------------------------------------


 

(a)                    This Amendment and the Sale Agreement as previously
executed and as amended hereby constitute legal, valid and binding obligations
of the Seller and are enforceable against the Seller in accordance with their
terms.

 

(b)                   Upon the effectiveness of this Amendment, the Seller
hereby reaffirms that the representations and warranties contained in Article IV
of the Sale Agreement are true and correct.

 

(c)                    Upon the effectiveness of this Amendment, the Seller
hereby reaffirms all covenants made in the Sale Agreement and the other Facility
Documents to the extent the same are not amended hereby and agrees that all such
covenants shall be deemed to have been remade as of the effective date of this
Amendment.

 

(d)                   Upon the effectiveness of this Amendment, except as
otherwise described in that certain Waiver dated as of August 11, 2003, no Event
of Termination or Unmatured Event of Termination shall have occurred or shall be
continuing.

 

SECTION 3.                  Conditions Precedent.  This Amendment shall become
effective as of the date hereof on the date on which the Collateral Agent
receives a copy of this Amendment, duly executed and delivered by the Buyer and
the Seller.

 

SECTION 4.                  Reference to the Effect on the Sale Agreement.  (a) 
Except as specifically set forth above, the Sale Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.  The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein and for the limited purposes set forth
herein, operate as a waiver of any right, power or remedy of the Buyer, nor
constitute a waiver of any provisions of the Sale Agreement, or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

(b)  Upon the effectiveness of this Amendment, each reference in the Sale
Agreement to “this Sale Agreement”, “hereunder”, “hereof”, “herein” or words of
like import shall mean and be a reference to the Sale Agreement as amended
hereby, and each reference to the Sale Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the Sale
Agreement shall mean and be a reference to the Sale Agreement as amended hereby.

 

SECTION 5.                  Headings.  Section headings in the Amendment are
included herein for convenience of reference only and shall not constitute part
of this Amendment for any other purpose.

 

SECTION 6.                  Governing Law.  This Amendment shall be governed by
and construed in accordance with the laws of the State of New York.

 

SECTION 7.                  Counterparts.  This Amendment may be executed by one
or more of the parties to this Amendment on any number of separate counterparts
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

HPSC, INC., as Seller

 

 

 

 

 

By:

/s/ Rene Lefebvre

 

 

Name: Rene Lefebvre

 

Title:  CFO

 

 

 

HPSC BRAVO FUNDING, LLC, as Buyer

 

 

 

 

 

By:

/s/ Rene Lefebvre

 

 

Name: Rene Lefebvre

 

Title:  Manager

 

 

Agreed and Acknowledged:
MBIA Insurance Corporation,
as Insurer and as Collateral Agent

 

 

 

 

 

By:

  /s/ Glenn H. Roder

 

 

Name: Glenn H. Roder

 

Title: Vice President

 

 

 

Signature Page to Amendment to Purchase and Contribution Agreement

 

--------------------------------------------------------------------------------